DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 28 and 35 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10803509. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claims 21, 28 and 35 are to be found in patent claims 1, 8 and 15.  The difference between the application claims and the patent claims lies in the fact that the patent claim includes more elements and is thus more specific.  Thus the invention of claims 1, 8 and 15 of the patent is in effect a “species” of the “generic” invention of the application claims 21, 28 and 35.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 .


                                  Allowable Subject Matter
The claims are directed to eligible subject matter and are not obvious over the closest prior art of record for the same reasons as in the parent application 16862117 (see Notice of Allowance mailed June 11, 2020).  They would be allowable upon approval of a Terminal Disclaimer to overcome the double patenting rejection above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20210342917 to Parker et al. discloses extending machine learning training data to generate an artificial intelligence recommendation engine. The fit analysis engine 207 determines fit analysis for garments by utilizing data from feedback profile data store 201 and sizing profile data store 203. The various customer and global attributes utilize one or more models to determine product options and the likelihood a customer will retain or purchase the item. For example, one or more models, such as sales model(s), inventory model(s), variety model(s), rating model(s), predicted size fit model(s), etc. are used. As an example, each trained model may receive as input 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625